Citation Nr: 9907083	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-47 054	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 20% disabling.

2. Entitlement to an increased rating for residuals of right 
knee strain, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
September 1981.  By rating action of May 1982, the Cleveland, 
Ohio RO granted service connection for bilateral pes planus 
by way of aggravation by service, assigned a 30% rating for 
the current disability, and deducted 10% for the degree of 
disability which pre-existed service, resulting in a 20% 
rating from September 1981.  This appeal originally arose 
from a July 1996 rating action of the Columbia, South 
Carolina RO which denied a rating in excess of 20% for 
bilateral pes planus and a compensable rating for residuals 
of right knee strain.  

By rating action of January 1998, the RO increased the rating 
for residuals of right knee strain from 0% to 10%, effective 
June 1996; the matter of a rating in excess of 10% remains 
for appellate consideration, and is the subject of the REMAND 
section of this decision, below. 


FINDING OF FACT

The veteran's bilateral pes planus is manifested by marked 
pronation, tenderness of the plantar surfaces and bowing-in 
of the feet, and tendinitis on recent VA evaluations which 
are not improved by orthopedic shoes or appliances, and is 
productive of pronounced impairment.



CONCLUSION OF LAW

The veteran's bilateral pes planus is 50% disabling according 
to the schedular criteria, with deduction of 10% for 
disability which pre-existed service, for a resultant 40% 
disability rating.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.322(a), Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, Diagnostic Code 5276 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the evidence includes VA outpatient treatment 
records.  In April 1996, the veteran's many-year history of 
chronic foot pain was noted.  Examination showed bilateral 
flat feet, and the veteran was referred for podiatric 
evaluation.  On podiatric examination in June, the veteran 
complained of bilateral painful arches.  Examination showed 
severe bilateral pes planus with long arch collapse medially.  
Custom foot orthotics were prescribed, and bilateral fusion 
surgery was to be considered if the orthotics provided no 
relief.  In August, he complained of pain on the bottoms of 
the feet, tender heel cords, and painful arches, and stated 
that he had received no relief from orthopedic shoes or 
molded insoles.  Examination showed severe flatfoot, marked 
pronation, and tenderness over the plantar fascia and the 
posterior tibial and Achilles tendon bilaterally.  The 
impression was tendinitis secondary to pes planus, and 
another type of foot orthotics was prescribed.  

On VA orthopedic examination of November 1997, the veteran 
stated that he had to quit 2 jobs because of problems 
including his flat feet which caused constant pain with 
standing more than 15 or 20 minutes.  His shoe size had 
reportedly increased by 2 sizes over the last 21/2 years.  
Examination showed a classic-type bilateral pes planus with 
eversion of the medial malleoli.  There was no warmth, 
tenderness, or edema of the feet, and they were otherwise 
neurovascularly intact.  X-rays of the left foot revealed a 
large calcaneal spur at the insertion of the Achilles tendon.  
Arthritic changes were present over the dorsum of the tarsal 
bones and there was a large talar beak at the talonavicular 
junction.  X-rays of the right foot revealed minor arthritic 
changes over the dorsum of the foot with calcaneal spurs.  
The diagnostic impression was bilateral pes planus with 
increase in feet size and inability to stand for prolonged 
periods of time.

VA outpatient treatment records of March 1998 showed a 
swollen right foot and tenderness on the dorsum.  The 
assessment was that the veteran most probably had clinical 
gout.

At the July 1998 RO hearing on appeal, the veteran testified 
that he received VA outpatient treatment for painful 
bilateral pes planus at least once per month.  Prescribed 
medication ameliorated the pain somewhat, but did not relieve 
the constant pain which radiated up to the shins and right 
knee, mainly when walking.  He complained of a circulatory 
problem of the feet wherein they became numb and he 
experienced tingling after 5 or 10 minutes.  He described 
callosities on the feet, a bowing-in of both feet, and bones 
below each ankle which protruded abnormally.  Two types of 
prescribed orthopedic shoes reportedly did nothing to improve 
his symptoms.  He stated that each of his feet had grown 2 
inches in the past 2 years.  He testified that his pes planus 
impaired him in the work-place, in that he could no longer 
work as a truckdriver or in jobs requiring him to stand on 
his feet because of foot pain.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.  The U.S. 
Court of Appeals for Veterans Claims (known as the U.S. Court 
of Veterans Appeals prior to March 1999) (hereinafter, the 
"Court") has held that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
disorder for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his bilateral pes 
planus is more disabling than currently evaluated, and the 
Board of Veterans Appeals (Board) thus finds that he has 
stated a well-grounded claim.  The Board is also satisfied 
that all relevant facts have been properly developed, and 
that no further development is required to comply with the 
duty to assist the veteran mandated by 38 U.S.C.A. § 5107(a). 

Under the applicable criteria, a 30% rating is warranted for 
severe bilateral acquired flatfoot (pes planus) manifested by 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50% rating is warranted for pronounced bilateral acquired 
flatfoot (pes planus) manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. Part 4, Diagnostic Code 5276.  

After reviewing the August 1996 medical findings of marked 
pronation, tenderness over the plantar fascia and the 
posterior tibial and Achilles tendons, and the lack of 
improvement by orthopedic shoes or appliances; the November 
1997 medical findings of eversion of the medial malleoli and 
increase in foot size; and the July 1998 hearing testimony 
indicating bowing-in of the feet, continuing lack of 
improvement by orthotics, and functional impairment in the 
work-place, the Board concludes that the veteran's bilateral 
pes planus is productive of pronounced impairment and meets 
the schedular criteria for the assignment of the maximum 50% 
rating provided by Diagnostic Code 5276 of the VA's Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for that disorder.

However, in cases involving aggravation by active service, 
the disability rating will reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service.  It is necessary 
to deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule.  38 C.F.R. § 3.322(a).  In this case, the RO by 
rating action of May 1982 assigned a 30% rating for bilateral 
pes planus and deducted 10% for pre-existing disability, 
resulting in a 20% rating for that disorder.  The veteran was 
notified of that determination and of his appellate rights by 
letter the same month, but he did not appeal therefrom, as a 
result of which that determination became final.  Thus, 10% 
for pre-existing disability must be deducted from the 50% 
rating currently assigned the bilateral pes planus, for a 
resultant 40% rating.       


ORDER

An increased rating to 50% for bilateral pes planus is 
granted, with deduction of 10% for pre-existing disability, 
for a resultant 40% rating, subject to the applicable 
regulations governing the payment of monetary benefits. 


REMAND

The veteran contends that his residuals of right knee strain 
are more disabling than currently evaluated.  Appellate 
review discloses that arthritic changes of the right knee 
were found by VA X-rays of November 1997.  The November 1997 
VA orthopedic examination report failed to assess the degree 
of the veteran's functional loss stemming from the right knee 
disability due to pain, weakened movement, excess 
fatigability, and incoordination, particularly in the work-
place, as mandated by the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1999) (hereinafter, the "Court") in DeLuca v. Brown, 
8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (1998).

The Board finds that additional VA examination is necessary 
to determine the degree of severity of the residuals of right 
knee strain, as well as re-adjudication of the claim for an 
increased rating therefor to include, as appropriate, the 
assignment of a separate disability rating under a separate 
Diagnostic Code for arthritis consistent with 38 C.F.R. 
§§  4.14 and 4.25(b) (1998), the holding of the Court in 
Esteban v. Brown, 6 Vet. App. 259 (1994), and VAOPGCPREC 23-
97 and 9-98.  Under the circumstances, this case is REMANDED 
to the RO for the following action:

1. Copies of all records of treatment and 
evaluation of the veteran for a right 
knee disability at the VA Medical 
Center, Columbia, South Carolina and 
at the VA outpatient clinic, 
Greenville, South Carolina from 1997 
to the present time should be obtained 
by the RO and associated with the 
claims folder.

2. Thereafter, the veteran should be 
afforded a VA orthopedic examination 
to determine the degree of severity of 
his residuals of right knee strain.  
The claims folder and a copy of this 
Remand Order must be made available to 
the examiner prior to the examination 
so that he may review pertinent 
aspects of the veteran's medical and 
employment history.  All clinical 
findings pertaining to the right knee 
should be reported in detail.  Such 
tests as the examiner deems necessary, 
including X-rays, should be performed.  
The examiner should (a) conduct range 
of motion studies of the right knee 
and specify the range in degrees, and 
(b) comment as to whether there is 
slight, moderate, or severe impairment 
of the right knee, as reflected by any 
recurrent subluxation or lateral 
instability.  He should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of each 
residual of right knee strain upon the 
veteran's ordinary activity and on how 
it impairs him functionally, 
particularly in the work-place, 
specifically addressing the matter of 
the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  The clinical findings and 
reasons upon which the comments are 
based should be clearly set forth.    

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
especially provision of all requested 
medical comments.

4. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  
In adjudicating the claim, the RO 
should consider whether the evidence 
and clinical findings warrant 
assignment of a separate disability 
rating under a separate Diagnostic 
Code for arthritis.  

If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 
- 4 -


- 1 -


